Citation Nr: 0328255	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  00-17 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES


1.  Entitlement to an increased evaluation for bipolar 
disorder, currently rated as 30 percent disabling.

2.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. Lapointe, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from February 
1987 to May 1996.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  


REMAND

The Board notes that the veteran filed his current claim in 
March 2000.  In November 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), was enacted.  Since the veteran filed his 
claim prior to that time, this new law does not apply.  Kuzma 
v. Principi, No. 03-7032, 2003 U.S. App. LEXIS 17678 (Fed. 
Cir. Aug. 25, 2003).  However, the Board notes finds that due 
process must be afforded the veteran in the adjudication of 
this claim.  

In August 2002, the Board undertook additional development 
with respect to the issues listed on the title page of this 
action pursuant to authority granted by 67 Fed. Reg. 3099, 
3104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) 
(2002)).  The development actions requested by the Board have 
been completed and have resulted in the acquisition 
additional medical records concerning the veteran received at 
the Board.  
 
On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled American Veterans v. Secretary 
of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) 
(DAV), held that 38 C.F.R. § 19.9(a)(2) was invalid because, 
in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  The Federal Circuit also held that 
38 C.F.R. § 19.9(a)(2)(ii) (requiring the Board "to provide 
the notice required by 38 U.S.C. [§] 5103(a)" and "not less 
than 30 days to respond to the notice") was invalid because 
it was contrary to 38 U.S.C. § 5103(b), which provides a 
claimant one year to submit evidence.  
 
In the instant case, the veteran has not been provided the 
option of having the evidence initially considered by the RO, 
and thus has not waived his right to have the newly acquired 
additional evidence considered initially by the RO.  A remand 
of the case is therefore required to comply with DAV.  

In addition, the Board notes that the veteran was examined 
for disability evaluation by VA in May 2000.  The examination 
was a general medical examination, which was inadequate to 
determine the current psychiatric impairment of the veteran.   
At that time, the examiner did not provide a GAF score, and 
an opinion on his employability was not provided.  The United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") has stated that if an examination report does 
not include fully detailed descriptions of pathology and all 
test reports, special studies or adequate responses to the 
specific opinions requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2003) ("if the 
[examination] report does not contain sufficient detail, it 
is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.").  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).  In addition, in Friscia v. Brown, 7 Vet. App. 294 
(1995), the Court specifically stated that the VA has a duty 
to supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service- 
connected disability has on his ability to work.  

In view of the above, the case is hereby REMANDED to the RO 
for the following action: 


1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a complete 
psychiatric examination to be performed 
by a board certified psychiatrist, if 
available.  

Send the claims folder to the examiner 
for review.  

The examiner should administer any 
appropriate tests.  The examiner should 
comment on all manifestations of the 
veteran's bipolar disability to include 
whether the veteran has panic attacks, 
and if so the frequency of such attacks, 
and whether he has suicidal ideation.  
The examiner should comment upon the 
veteran's recent and remote memory.  A 
GAF score with a complete explanation 
must be provided.  The examiner must 
comment on the employability of the 
veteran to include the impact of the 
service-connected psychiatric disability 
on the veteran's ability to work.  All 
opinions and conclusions must be 
supported by complete rationale.  

2.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2003); see also 
Stegall v. West, 11 Vet. App. 268 (1998).   
The RO should then undertake any other 
action required to comply with due 
process.  Then, the RO should re-
adjudicate the issues on appeal.  If any 
benefit sought remains denied, a 
supplemental statement of the case (SSOC) 
should be issued, and the veteran should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence received since 
the issuance of the last SSOC, and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




